DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2005/0116275, previously cited, hereinafter, Lin.)
In regard to claim 1, in figs. 4-11, Lin discloses a method of forming a semiconductor device (para [0015]), comprising: 
providing a substrate 10, the substrate having a dielectric layer 12, for example, formed thereon;
forming an opening, or deep trench, 11 (para [0024]) in the dielectric layer to expose a portion of a top surface of the substrate, fig. 4, wherein the opening comprises a discontinuous sidewall and the discontinuous sidewalls comprises a transition portion (at the neck of the trench where the wider portion meets the narrower portion in the trench, fig. 4); 

performing a removing process to v-shaped etch the first semiconductor layer till exposing the transition portion of the opening, fig. 7; and 
performing a second deposition process to form a second semiconductor layer 19 to fill up the opening (para [0032], fig. 9.)
In regard to claim 3, Lin further discloses wherein the opening comprises an upper portion and a bottom portion, the upper portion comprises a relative smaller dimension than that of the bottom portion, and the transition portion is formed between the upper portion and the bottom portion. See fig. 4.
Regarding claim 4, wherein the transition portion is formed at a half to one third of a depth of the opening. Fig. 4.
Regarding claim 5, Lin further comprising:
after the removing process, forming a protection layer 18 on surfaces of an etched first semiconductor layer. Fig. 8.
In regard to claim 6, Lin further discloses wherein an etched first semiconductor layer is formed after the removing process to comprise a discontinuous top surface. See figs. 7-8.
In regard to claim 7, wherein the discontinuous top surface of the etched first semiconductor layer is taped inwardly from the discontinuous sidewall of the opening. See fig. 7-8.
Regarding claim 8, wherein a void171 is formed in the first semiconductor layer after the first deposition process, and the void is exposed after the removing process. See para [0029] and figs. 6-7.
In regard to claim 9, wherein the second semiconductor layer fills up the void, the trench. Fig. 9.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
In regard to claim 2, Lin discloses all of the claimed limitations as mentioned above. Lin also shows the ratio of the opening, top is narrower than the bottom part. However, Lin does not discuss the exact ratio as currently claimed. However, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the ratio because applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem.
 One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either shape because they perform the same function of connecting the devices in a semiconductor device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cited art to obtain the invention as specified in the above claims. 
Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed.Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 10, as mentioned above, Lin discloses all of the claimed limitations (see the above discussion regarding claim 1.) Lin also show the depth of the semiconductor layer after it’s being removed/etched partially in fig. 7. Lin, however, does not further discuss the depth of the layer as currently claimed.  However, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the depth because applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem.
 One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either shape because they perform the same function of connecting the devices in a semiconductor device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cited art to obtain the invention as specified in the above claims. 
Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed.Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 11, see the above discussions regarding claims 3-4.
Regarding claim 12, Lin further discloses wherein the etched first semiconductor layer comprises a discontinuous top surface after partially removing the first semiconductor layer. See figs. 6-8.
Regarding claim 13, wherein the opening comprises an upper portion and a bottom portion, the upper portion comprises a relative smaller dimension than that of the bottom portion, and the transition portion is formed between the upper portion and the bottom portion. See fig. 5.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. The Applicant argues the cited reference, Lin, does not disclose claimed features “forming an opening in the dielectric layer”, a first semiconductor to fill up the opening, “performing a removing process to V-shaped etch the first semiconductor layer till exposing the transition portion of the opening, and performing a second deposition process to form a second semiconductor layer to fill up the opening.” See the remarks’ page 8.
As mentioned above, Lin, in figs. 1-11, the step of forming the dielectric layer is shown in fig. 1 where dielectric layer 12 (oxide layer) is formed on the surface of the substrate 10 and the trench 11 is formed in the dielectric (para [0025].) Lin then shows a step of filling the trench with a semiconductor layer 17, a polysilicon (para [0029] and fig. 17), the layer 17 fills up the opening and on the top surface of the substrate including dielectric layer 12. The v-shaped, or bottle neck portion is then formed by 
Thus, the rejection is determined to be proper and is, therefore, maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHAN W HA/Primary Examiner, Art Unit 2814